Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant' s amendment filed on August 04, 2022 and supplemental amendment filed on August 25, 2022 were received.  Claims 10, 14, and 17 were amended.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on May 04, 2022. 

Claim Rejections
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 10 and 13-20 are withdrawn because claims have been either amended or cancelled.
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Ackermann et al. (US 4,814,210) on claims 10 and 13-14 are withdrawn because the claims have been either amended or cancelled.  Support for the amendments can be found in page 3 of the current specification.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (US 4,814,210) as applied to claims 10, and 13-14, and further in view of Tong et al. (CN 201915140 U with English translation attached) on claim 15 is withdrawn because the independent claim has been amended.  Support for the amendments can be found in page 3 of the current specification.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (US 4,814,210) as applied to claims 10, and 13-14, and further in view of Xue et al. (CN 110202138 A with English translation attached) on claims 16-19 are withdrawn because the independent claim has been amended.  Support for the amendments can be found in page 3 of the current specification.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (US 4,814,210) as applied to claims 10, and 13-14, and further in view of Hu (CN104404422 B with English translation attached) on claim 20 is withdrawn because the independent claim has been amended.  Support for the amendments can be found in page 3 of the current specification.  

Reasons for Allowance
Claims 10, 14-15, and 17-20 are allowed.  The closest prior arts of record, Ackermann et al., do not teach wherein the transporting device comprises a first crown block, the first crown block is arranged above the box body, and a hoisting structure of the first crown block hermetically extends into the box body for hoisting and transporting the workpiece to be processed as stated in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717